Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2021 has been entered.
 

DETAILED ACTION
This Office action is made in response to Amendment, filed 20 January 2021 (“Reply”).  Applicant has amended Claims 1 – 2 and 11 - 12.  As amended, Claims 1 – 4, 7 – 14 and 17 - 20 are presented for examination.
In Office action of 29 October, 2020 (“Office Action”):
Claim(s) 1 – 3, 8 – 13, and 18 - 20 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al., US Pub. 2011/0283306 A1 (hereinafter Davis).
Claims 4, 7, 14 and 17 were rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Woods et al., US Pub. 2013/0179925 A1 (hereinafter Woods).

Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 8 – 13, and 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., US Pub. 2011/0283306 A1 (hereinafter Davis) in view of Gang et al., US Pub. 2019/0306543 A1 (hereinafter Gang).

In regards to Claim 1, Davis discloses a method of redirecting portions of content (Davis: [0089], primary content may be re-formatted and streamed for presentation on the user’s cell phone; [0090], In response to an offer of auxiliary content, the user may direct the content to one or more cell phones or second screens; [0091], auxiliary content may be distributed from an upstream node, e.g. from one of the servers), the method comprising: 
receiving a content stream comprising primary content and secondary content, the secondary content for display concurrent with the primary content on a device (Davis, [0237], Primary content and second screen auxiliary content can be conveyed together using the same distribution system; [0102], Auxiliary content may be presented on the big screen with the primary content; [0103], Auxiliary content may be selected by the provider of primary content; [0126], It is well-known that primary content can be paired with auxiliary content by commercial entities, such as advertisers and content networks, as is historically the case); 
determining a content parameter characterizing a subject matter of the secondary content (Davis: [0112], Data can be grouped using common attributes, such as, genre, actors, keyword descriptors, etc.); 
retrieving a user preference of a user profile (Davis: [0044], User profile data is available from the data store 60 and can include program viewing history, program recording history, season pass subscriptions and other standing recording instructions, viewer rankings and votes concerning certain programs, and other expressed viewing preferences, demographic information, etc.; [0289], Profile data relating to television viewing preferences of a user can be accessed); 
determining whether the content parameter matches the user preference (Davis: [0017], Auxiliary content is provided based on user profile determined by past viewing history, recording history, preference data, etc.; [0111], Each item of auxiliary content may be associated with profile information about users who viewed it; [0087], Auxiliary content may be dependent on the user profile; [0098], Auxiliary content can be provided to the user in accordance with user profile data); and 
in response to determining that the content parameter matches the user preference: 
transmitting the primary content to a first device for display on the first device (Davis: [0036] and [0087], Primary content is displayed on the bigger screen; Fig. 1 and [0038], television system 12 may comprise a television receiver/monitor 26); and 
transmitting the secondary content to the determined communication channel (Davis: Fig. 1 and [0040], Auxiliary content can be delivered by any communication channel 38; [0022], Cell phone can serve as a “second screen” allowing users to interact with auxiliary content of their own choosing; [0098], Auxiliary content can be provided to the user in accordance with user profile data; [0100], Once primary content is identified, systems provide corresponding auxiliary content to the cell phone of a nearby user).
	But Davis fails to explicitly disclose for a plurality of electronic communication channels associated with the user profile, determining a most frequently accessed one of the electronic communications channels based on the user profile.
	Gang from a similar endeavor teaches for a plurality of electronic communication channels associated with the user profile, determining a most frequently accessed one of the electronic communications channels based on the user profile (Gang: [0006], CMS dynamically adjusts content to customize a viewing experience for different users or different sessions by the same user by predicting a context of a user when he/she accesses the primary content; [0008], CMS can present secondary content on another device that is associated with the user and is likely to be accessible to the user when viewing the primary content; [0009], CMS can customize the content association data towards the preferences and/or context of the user such that the associated content is provided in a manner that is both unobtrusive to the user’s viewing experience sand likely to supplement and/or improve the user’s overall viewing experience;  [0042], If the activity data indicates that the user is actively using the computing device, then a less disruptive form of secondary content may be selected and provided, e.g., a text notification, instead of a potentially more disruptive form of secondary content, e.g. video display; [0072], For example, systems determines that the predicted context indicates that the user accesses primary content in the nighttime.  Server selects a visual type of secondary content because the user is likely to have more time to view secondary content and because historical user activity logs indicate that he/she prefers to watch videos at night before sleeping; [0065], server customizers the selection of secondary content items based on user attributes identified within the user data;  Therefore, Gang discloses that the system determines the optimal or most common communication device for delivery of secondary content based on the viewer’s context with the primary content). 
	While secondary content which may be of interest to viewers is widely available, the presentation of secondary content can often interfere with the user’s viewing experience of the primary content, (Gang: [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis in view of Gang so that the user is provided with access to relevant content in a more intuitive and interactive manner (Gang: [0005]).  CMS can customize the content association data towards the preferences and/or context of the user such that associated content is provided in a manner that is both unobtrusive to the user’s viewing experience and likely to supplement and/or improve the user’s overall viewing experience, (Gang: [0009]).  
	

Regarding Claim 2, the combined teaching of Davis and Gang discloses the method of claim 1, wherein the electronic communication channel is a social media communication channel (Davis:[0040], Auxiliary content can likewise be delivered by any communications channel 38 including social network friends; [0107] – [0108], Auxiliary content may be available via a social network).

Regarding Claim 3, the combined teaching of Davis and Gang discloses the method of claim 1, wherein the content parameter is one of a genre, producer, actor, content title, content provider, keyword, image, vocal characteristic, facial characteristic, location, close caption, subtitle, performer, and audio signature (Davis: [0112] – [0113], Relational database can group data using common attributes.  For example, metadata associated with each content item could include classification by genre, actors, keyword descriptors, International Standard Audiovisual Number, Digital Object Identifier; [0121], Identifiers could include keywords, program title, watermarks, audio or video fingerprint; [0089], Auxiliary content may be represented by thumbnail views).


Regarding Claim 8, the combined teaching of Davis and Gang discloses the method of claim 1, wherein the transmitting the secondary content further comprises transmitting a message through the determined communication channel to a second device different from the first device (Davis: [0036], Primary content is presented on a bigger screen which auxiliary content is presented on a personal screen; Fig. 1 and [0037] – [0040], Television system 12 includes a television receiver/monitor 26.  Second screen devices 14, 16 and 18 receive auxiliary content).

Regarding Claim 9, the combined teaching of Davis and Gang discloses the method of claim 1, further comprising, in response to determining that the content parameter matches the user preference, storing an identifier of the determined communication channel to the user profile (Davis: Fig. 1 and [0040], Auxiliary content can be delivered by any communications channel 38; [0026], User’s profile data can include data indicating a subset of the television programming universe of interest to the user.  This profile data takes the form of channels in the EPG that are to be included or excluded).

Regarding Claim 10, the combined teaching of Davis and Gang discloses the method of claim 1, wherein the transmitting the secondary content further comprises encapsulating the secondary content in a message, and transmitting the message through the determined communication channel (Davis: [0223], Audio of auxiliary content can be transcribed to text and provided to the user by, for example, email, SMS texting, FAX, etc.).

In regards to Claim 11, Davis discloses a system for redirecting portions of content (Davis: [0089], primary content may be re-formatted and streamed for presentation on the user’s cell phone; [0090], In response to an offer of auxiliary content, the user may direct the content to one or more cell phones or second screens; [0091], auxiliary content may be distributed from an upstream node, e.g. from one of the servers), the system comprising: 
a storage device (Davis: [0268], Devices include one or more memories and storage); and 
control circuitry (Davis: [0268], Devices include one or more processors) configured to: 
receive a content stream comprising primary content and secondary content, the secondary content for display concurrent with the primary content on a device (Davis, [0237], Primary content and second screen auxiliary content can be conveyed together using the same distribution system; [0102], Auxiliary content may be presented on the big screen with the primary content; [0103], Auxiliary content may be selected by the provider of primary content; [0126], It is well-known that primary content can be paired with auxiliary content by commercial entities, such as advertisers and content networks, as is historically the case); 
determine a content parameter characterizing a subject matter of the secondary content (Davis: [0112], Data can be grouped using common attributes, such as, genre, actors, keyword descriptors, etc.);
		retrieve a user preference of a user profile (Davis: [0044], User profile data is available from the data store 60 and can include program viewing history, program recording history, season pass subscriptions and other standing recording instructions, viewer rankings and votes concerning certain programs, and other expressed viewing preferences, demographic information, etc.; [0289], Profile data relating to television viewing preferences of a user can be accessed); 
determine whether the content parameter matches the user preference (Davis: [0017], Auxiliary content is provided based on user profile determined by past viewing history, recording history, preference data, etc.; [0111], Each item of auxiliary content may be associated with profile information about users who viewed it; [0087], Auxiliary content may be dependent on the user profile; [0098], Auxiliary content can be provided to the user in accordance with user profile data); and 
in response to determining that the content parameter matches the user preference: 
transmit the primary content to a first device for display on the first device (Davis: [0036] and [0087], Primary content is displayed on the bigger screen; Fig. 1 and [0038], television system 12 may comprise a television receiver/monitor 26); and 
transmit the secondary content to the determined communication channel (Davis: Fig. 1 and [0040], Auxiliary content can be delivered by any communication channel 38; [0022], Cell phone can serve as a “second screen” allowing users to interact with auxiliary content of their own choosing; [0098], Auxiliary content can be provided to the user in accordance with user profile data; [0100], Once primary content is identified, systems provide corresponding auxiliary content to the cell phone of a nearby user).
	But Davis fails to explicitly disclose for a plurality of electronic communication channels associated with the user profile, determine a most frequently accessed one of the electronic communications channels based on the user profile.
	Gang from a similar endeavor teaches for a plurality of electronic communication channels associated with the user profile, determine a most frequently accessed one of the electronic communications channels based on the user profile (Gang: [0006], CMS dynamically adjusts content to customize a viewing experience for different users or different sessions by the same user by predicting a context of a user when he/she accesses the primary content; [0008], CMS can present secondary content on another device that is associated with the user and is likely to be accessible to the user when viewing the primary content; [0009], CMS can customize the content association data towards the preferences and/or context of the user such that the associated content is provided in a manner that is both unobtrusive to the user’s viewing experience sand likely to supplement and/or improve the user’s overall viewing experience;  [0042], If the activity data indicates that the user is actively using the computing device, then a less disruptive form of secondary content may be selected and provided, e.g., a text notification, instead of a potentially more disruptive form of secondary content, e.g. video display; [0072], For example, systems determines that the predicted context indicates that the user accesses primary content in the nighttime.  Server selects a visual type of secondary content because the user is likely to have more time to view secondary content and because historical user activity logs indicate that he/she prefers to watch videos at night before sleeping; [0065], server customizers the selection of secondary content items based on user attributes identified within the user data;  Therefore, Gang discloses that the system determines the optimal or most common communication device for delivery of secondary content based on the viewer’s context with the primary content). 
	While secondary content which may be of interest to viewers is widely available, the presentation of secondary content can often interfere with the user’s viewing experience of the primary content, (Gang: [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis in view of Gang so that the user is provided with access to relevant content in a more intuitive and interactive manner (Gang: [0005]).  CMS can customize the content association data towards the preferences and/or context of the user such that associated content is provided in a manner that is both unobtrusive to the user’s viewing experience and likely to supplement and/or improve the user’s overall viewing experience, (Gang: [0009]).

Regarding Claim 12, the combined teaching of Davis and Gang discloses the system of claim 11, wherein the electronic communication channel is a social media communication channel (Davis:[0040], Auxiliary content can likewise be delivered by any communications channel 38 including social network friends; [0107] – [0108], Auxiliary content may be available via a social network).

Regarding Claim 13, the combined teaching of Davis and Gang discloses the system of claim 11, wherein the content parameter is one of a genre, producer, actor, content title, content provider, keyword, image, vocal characteristic, facial characteristic, location, close caption, subtitle, performer, and audio signature (Davis: [0112] – [0113], Relational database can group data using common attributes.  For example, metadata associated with each content item could include classification by genre, actors, keyword descriptors, International Standard Audiovisual Number, Digital Object Identifier; [0121], Identifiers could include keywords, program title, watermarks, audio or video fingerprint; [0089], Auxiliary content may be represented by thumbnail views).

Regarding Claim 18, the combined teaching of Davis and Gang discloses the system of claim 11, wherein the transmitting the secondary content further comprises transmitting a message through the determined communication channel to a second device different from the first device (Davis: [0036], Primary content is presented on a bigger screen which auxiliary content is presented on a personal screen; Fig. 1 and [0037] – [0040], Television system 12 includes a television receiver/monitor 26.  Second screen devices 14, 16 and 18 receive auxiliary content).

Regarding Claim 19, the combined teaching of Davis and Gang discloses the system of claim 11, wherein the control circuitry is further configured to, in response to determining that the content parameter matches the user preference, store an identifier of the determined communication channel to the user profile (Davis: Fig. 1 and [0040], Auxiliary content can be delivered by any communications channel 38; [0026], User’s profile data can include data indicating a subset of the television programming universe of interest to the user.  This profile data takes the form of channels in the EPG that are to be included or excluded).

Regarding Claim 20, the combined teaching of Davis and Gang discloses the system of claim 11, wherein the transmitting the secondary content further comprises encapsulating the secondary content in a message, and transmitting the message through the determined communication channel (Davis: [0223], Audio of auxiliary content can be transcribed to text and provided to the user by, for example, email, SMS texting, FAX, etc.).


Claims 4, 7, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Gang as applied to claims 1 and 11 above, and further in view of Woods et al., US Pub. 2013/0179925 A1 (hereinafter Woods).

Regarding Claim 4, the combined teaching of Davis and Gang discloses the method of claim 1: 
wherein the determining a content parameter further comprises determining multiple content parameters each characterizing the subject matter of the secondary content (Davis: A relational database groups data using common attributes.  Database may include metadata such that items of content are classified by genre, actors, keyword descriptors, ISAN and/or DOI, date, etc. as well as profile information for each user); 
wherein the retrieving further comprises retrieving multiple user preferences of the user profile (Davis: Fig. 4 and [0111] – [0113], Items of auxiliary content may be associated with profile information about users who viewed it and information identifying content with which it has been associated.  As illustrated in Fig. 4, auxiliary content can be associated with users’ age, zip, lat/long and gender as well as the primary content; [0144], Users may express preferences such as downloaded content over streaming, free content over paid, no commercials, etc.  Preferences are accorded different relative weightings with a final choice made only after each alternative has been scored in the aggregate, considering all the relevant preferences and weightings);
wherein the transmitting the primary content (Davis: [0036] and [0087], Primary content is displayed on the bigger screen; Fig. 1 and [0038], television system 12 may comprise a television receiver/monitor 26), the determining a communication channel (Davis: [0042], Second screen devices 14 and 16 receive auxiliary content wirelessly from a router 42 over a home network 44; [0226], Profile data for a user can indicate social groups of which the user is a member, such as a Facebook group; [0045], User profile data can include social network friends, data and activities; [0072], In conjunction with profile data relating to the user, alerts can be sent to the user via their cell phone; [0247], User is able to physically or wirelessly link her cell phone with her laptop; [0223], Audio of primary or auxiliary content can be transcribed to text and provided to the user by email, SMS texting, FAX, etc.), and the transmitting the secondary content (Davis: Fig. 1 and [0040], Auxiliary content can be delivered by any communication channel 38; [0022], Cell phone can serve as a “second screen” allowing users to interact with auxiliary content of their own choosing; [0098], Auxiliary content can be provided to the user in accordance with user profile data; [0100], Once primary content is identified, systems provide corresponding auxiliary content to the cell phone of a nearby user) are each performed in response to determining that the multiple content parameters match the multiple user preferences (Davis: [0017], Auxiliary content is provided based on user profile determined by past viewing history, recording history, preference data, etc.; [0111], Each item of auxiliary content may be associated with profile information about users who viewed it;  [0087], Auxiliary content may be dependent on the user profile; [0098], Auxiliary content can be provided to the user in accordance with user profile data).
But Davis and Gang fail to explicitly disclose wherein the determining whether the content parameter matches the user preference further comprises determining whether the multiple content parameters match the multiple user preferences to at least a predetermined threshold; and wherein the transmitting the primary content, the determining a communication channel, and the transmitting the secondary content are each performed in response to determining that the multiple content parameters match the multiple user preferences to at least the predetermined threshold (emphasis added to distinguish elements not explicitly taught by Davis and Gang).
Woods from a similar endeavor teaches wherein the determining whether the content parameter matches the user preference further comprises determining whether the multiple content parameters match the multiple user preferences to at least a predetermined threshold (Woods, Figs. 11 and 16, [0158], Determination is made as to whether the characteristics of the selected content matches criteria in a profile associated with the user.  For example, second screen device 1120 may compute a Euclidian distance between criteria of a profile associated with the user of second screen device and the characteristics of the selected content and when the computed distance exceeds a threshold value, determination that a match exists between the selected content and the profile is made); and 
wherein determining that the multiple content parameters match the multiple user preferences to at least the predetermined threshold (Woods, Figs. 11 and 16, [0158], Determination is made as to whether the characteristics of the selected content matches criteria in a profile associated with the user.  For example, second screen device 1120 may compute a Euclidian distance between criteria of a profile associated with the user of second screen device and the characteristics of the selected content and when the computed distance exceeds a threshold value, determination that a match exists between the selected content and the profile is made).
Because related content which is difficult to navigate and is ultimately presented to the user with primary content may not even interest the user, there is a need to efficiently enable a user to view content related to a program that is relevant to the user, (Woods: [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis and Gang in view of Woods to provide a system to efficiently navigate through related content based on a profile associated with a user, (Woods: [0003]).  The determination of whether the characteristics of the selected content match criteria in a profile associated with the user can be made using a threshold value, (Woods: [0158]).

Regarding Claim 7, the combined teaching of Davis and Gang discloses the method of claim 1.  But Davis and Gang fail to explicitly disclose, further comprising, in response to determining that the content parameter matches the user preference, storing the content parameter to the user profile.
Woods from a similar endeavor teaches further comprising, in response to determining that the content parameter matches the user preference, storing the content parameter to the user profile (Woods: [0076], Profile may include characteristics and levels of like/dislike for those characteristics which may include content characteristics and/or content source characteristics; [0102], User may modify a set of preferences which indicate a level of like or dislike for a given attribute; [0158], selected content is added to a related content list in storage; [0043], User profile may include viewing history, a friend’s viewing history, user preference and/or any combination).
Because related content which is difficult to navigate and is ultimately presented to the user with primary content may not even interest the user, there is a need to efficiently enable a user to view content related to a program that is relevant to the user, (Woods: [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis and Gang in view of Woods to provide a system to efficiently navigate through related content based on a profile associated with a user, (Woods: [0003]).  The determination of whether the characteristics of the selected content match criteria in a profile associated with the user can be made using a threshold value, (Woods: [0158]).


Regarding Claim 14, the combined teaching of Davis and Gang discloses the system of claim 11: 
wherein the determining a content parameter further comprises determining multiple content parameters each characterizing the subject matter of the secondary content (Davis: A relational database groups data using common attributes.  Database may include metadata such that items of content are classified by genre, actors, keyword descriptors, ISAN and/or DOI, date, etc. as well as profile information for each user);; 
wherein the retrieving further comprises retrieving multiple user preferences of the user profile (Davis: Fig. 4 and [0111] – [0113], Items of auxiliary content may be associated with profile information about users who viewed it and information identifying content with which it has been associated.  As illustrated in Fig. 4, auxiliary content can be associated with users’ age, zip, lat/long and gender as well as the primary content; [0144], Users may express preferences such as downloaded content over streaming, free content over paid, no commercials, etc.  Preferences are accorded different relative weightings with a final choice made only after each alternative has been scored in the aggregate, considering all the relevant preferences and weightings);
wherein the transmitting the primary content (Davis: [0036] and [0087], Primary content is displayed on the bigger screen; Fig. 1 and [0038], television system 12 may comprise a television receiver/monitor 26), the determining a communication channel (Davis: [0042], Second screen devices 14 and 16 receive auxiliary content wirelessly from a router 42 over a home network 44; [0226], Profile data for a user can indicate social groups of which the user is a member, such as a Facebook group; [0045], User profile data can include social network friends, data and activities; [0072], In conjunction with profile data relating to the user, alerts can be sent to the user via their cell phone; [0247], User is able to physically or wirelessly link her cell phone with her laptop; [0223], Audio of primary or auxiliary content can be transcribed to text and provided to the user by email, SMS texting, FAX, etc.), and the transmitting the secondary content (Davis: Fig. 1 and [0040], Auxiliary content can be delivered by any communication channel 38; [0022], Cell phone can serve as a “second screen” allowing users to interact with auxiliary content of their own choosing; [0098], Auxiliary content can be provided to the user in accordance with user profile data; [0100], Once primary content is identified, systems provide corresponding auxiliary content to the cell phone of a nearby user) are each performed in response to determining that the multiple content parameters match the multiple user preferences (Davis: [0017], Auxiliary content is provided based on user profile determined by past viewing history, recording history, preference data, etc.; [0111], Each item of auxiliary content may be associated with profile information about users who viewed it;  [0087], Auxiliary content may be dependent on the user profile; [0098], Auxiliary content can be provided to the user in accordance with user profile data).
But Davis and Gang fail to explicitly disclose wherein the determining whether the content parameter matches the user preference further comprises determining whether the multiple content parameters match the multiple user preferences to at least a predetermined threshold; and wherein the transmitting the primary content, the determining a communication channel, and the transmitting the secondary content are each performed in response to determining that the multiple content parameters match the multiple user preferences to at least the predetermined threshold (emphasis added to distinguish elements not explicitly taught by Davis and Gang).
Woods from a similar endeavor teaches wherein the determining whether the content parameter matches the user preference further comprises determining whether the multiple content parameters match the multiple user preferences to at least a predetermined threshold (Woods, Figs. 11 and 16, [0158], Determination is made as to whether the characteristics of the selected content matches criteria in a profile associated with the user.  For example, second screen device 1120 may compute a Euclidian distance between criteria of a profile associated with the user of second screen device and the characteristics of the selected content and when the computed distance exceeds a threshold value, determination that a match exists between the selected content and the profile is made); and 
wherein determining that the multiple content parameters match the multiple user preferences to at least the predetermined threshold (Woods, Figs. 11 and 16, [0158], Determination is made as to whether the characteristics of the selected content matches criteria in a profile associated with the user.  For example, second screen device 1120 may compute a Euclidian distance between criteria of a profile associated with the user of second screen device and the characteristics of the selected content and when the computed distance exceeds a threshold value, determination that a match exists between the selected content and the profile is made).
Because related content which is difficult to navigate and is ultimately presented to the user with primary content may not even interest the user, there is a need to efficiently enable a user to view content related to a program that is relevant to the user, (Woods: [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis and Gang in view of Woods to provide a system to efficiently navigate through related content based on a profile associated with a user, (Woods: [0003]).  The determination of whether the characteristics of the selected content match criteria in a profile associated with the user can be made using a threshold value, (Woods: [0158]).

Regarding Claim 17, the combined teaching of Davis and Gang discloses the system of claim 11.  But Davis and Gang fails to explicitly disclose, wherein the control circuitry is further configured to, in response to determining that the content parameter matches the user preference, store the content parameter to the user profile.
Woods from a similar endeavor teaches wherein the control circuitry is further configured to, in response to determining that the content parameter matches the user preference, store the content parameter to the user profile (Woods: [0076], Profile may include characteristics and levels of like/dislike for those characteristics which may include content characteristics and/or content source characteristics; [0102], User may modify a set of preferences which indicate a level of like or dislike for a given attribute; [0158], selected content is added to a related content list in storage; [0043], User profile may include viewing history, a friend’s viewing history, user preference and/or any combination).
Because related content which is difficult to navigate and is ultimately presented to the user with primary content may not even interest the user, there is a need to efficiently enable a user to view content related to a program that is relevant to the user, (Woods: [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis and Gang in view of Woods to provide a system to efficiently navigate through related content based on a profile associated with a user, (Woods: [0003]).  The determination of whether the characteristics of the selected content match criteria in a profile associated with the user can be made using a threshold value, (Woods: [0158]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Vishwanath et al., US Pub. 2016/0261594 A1 discloses identifying a communication channel specified by a user profile that is most likely to be accessed by the user, ([0046]).

	F. Vega, J. Medina, V. Saquicela, K. Palacio-Baus and M. Espinoza, "Towards a multi-screen interactive ad delivery platform," 2017 XLIII Latin American Computer Conference (CLEI), Cordoba, Argentina, 2017, pp. 1-10, doi: 10.1109/CLEI.2017.8226400, discloses interactive advertising based on multiple devices opens new possibilities for mobile applications, where users can search, select, or expand the information provided in advertising commercials by incorporating interactivity-friendly companion devices such as smart phones and tablets, (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421